Citation Nr: 0606564	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  04-15 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for reactive airway disease 
such as asthma, including as secondary to presumed herbicide 
exposure. 

REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service from December 1968 
to July 1970, including service in Vietnam.  This case 
originally came before the Board of Veterans' Appeals on 
appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, OK (RO) that denied the appellant's claim of 
entitlement to service connection for asthma with hyperactive 
airway disease.  The Board remanded the case for additional 
development in June 2005; the case has now been returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  The appellant had active service in the Republic of 
Vietnam during the Vietnam era. 

2.  There is no competent medical evidence showing that the 
appellant has any of the disorders specifically listed at 
38 C.F.R. § 3.309(e).

3.  The appellant was treated for left lower lobe pneumonia 
while he was on active duty in March 1969; this resolved 
without any sequelae.

4.  The appellant's current asthma (reactive airway disease) 
is not attributable to his active military service, including 
exposure to herbicides.


CONCLUSION OF LAW

The appellant does not have asthma or any reactive airway 
disorder that is the result of disease or injury incurred in 
or aggravated by active military service, including exposure 
to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his service connection claim.  The 
RO sent the appellant a letter in April 2004, in which he was 
informed of VA's duty to assist, what information or evidence 
was needed, what the evidence had to show to establish 
entitlement and what kinds of evidence the RO would help 
obtain.  In addition, in the March 2004 Statement of the Case 
(SOC) and in the various Supplemental Statements of the Case 
(SSOC), the RO informed the appellant about what the evidence 
had to show to establish entitlement to service connection; 
the appellant was also provided with the text of 38 C.F.R. 
§ 3.159 in these documents.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

Even though the required notice was not provided until after 
the RO adjudicated the appellant's service connection claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, private medical records 
were associated with the claims file.  The appellant was 
informed about VA's duty to assist in the April 2004 RO 
letter; the appellant was supplied with the text of 38 C.F.R. 
§ 3.159 in the March 2004 SOC and the January 2006 SSOC.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the VCAA.  Therefore, 
there is no duty to assist that was unmet.

All relevant facts with respect to the claims addressed below 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, but not 
asthma, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  If a veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform diseases 
consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy (defined as 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset), porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).  The Secretary has not determined asthma 
to be such a condition.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to herbicide exposure 
with proof of direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

In other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Review of the appellant's service medical records reveals 
that he underwent a service entrance examination in May 1968; 
the clinical evaluation was normal.  On the associated report 
of medical history, the appellant reported asthma, shortness 
of breath and pain in his chest.  A doctor's note states that 
the appellant's family doctor had said that the appellant did 
not have asthma.  In March 1969, the appellant was admitted 
for treatment of bronchopneumonia.  A March 31st x-ray 
revealed slowly resolving pneumonia.  On April 3, 1969, the 
appellant's diagnosis was left lower lobe pneumonia; at that 
time, the appellant's chest was clear, he was afebrile and he 
was asymptomatic.  The appellant underwent a separation 
examination in July 1971; the clinical evaluation was normal 
and the chest x-ray was normal.

In May 1997, the appellant submitted written statement to an 
insurer in which he said that he first noticed that he was 
beginning to get sick in the winter of 1989.  He also stated 
that he was first treated in the winter of 1989.  An 
accompanying attending physician written statement indicates 
that the appellant was constantly unable to breathe with 
coughing and wheezing on December 4, 1996.  The physician 
further stated that the appellant's asthma started in 1989, 
and that he had begun treatment in 1990.  The doctor also 
said that the appellant had had a similar condition since 
1989.  

In his August 1999 VA Form 21-526, the appellant claimed that 
his hyperactive airway disease began in 1969.  In a July 2002 
written statement, he said that the first signs of his 
present health problems occurred in 1975.  Then, in an 
October 2002 written statement, the appellant contended that 
he had had asthma since the age of six and stated that he was 
unable to provide medical evidence of this.  

A July 2002 private medical doctor statement indicates that 
it was probable that Agent Orange was the cause or 
contributed to the appellant's present condition.  The 
evidence of record includes two other private medical 
opinions.  These statements, dated in January 2003, and May 
2003, indicate that the appellant's treatment for pneumonia 
inservice, more likely than not, contributed and aggravated 
the appellant's current respiratory and pulmonary condition.  
However, the doctors did not provide any information as to 
the etiologic mechanism for such an occurrence.

The appellant underwent a VA medical examination in May 2003; 
the examiner concluded that there was no indication in the 
record of a treatment modality for pneumonia that would have 
resulted in an exacerbation of asthma.

The appellant more recently underwent a VA medical 
examination in July 2005; the examiner reviewed the 
appellant's claims file, his medical records and the June 
2005 remand.  The examiner rendered a diagnosis of asthma.  
The examiner stated that it did not look as if the appellant 
had had asthma with hyperactive airway disease at the time of 
his entry into service.  The examiner noted that the 
appellant did have an acute episode of pneumonia in March 
1969 that resolved.  The examiner further stated that there 
was no medical evidence to currently link exposure to Agent 
Orange to any asthma or respiratory disease except lung 
cancer.

The appellant was presumptively exposed to Agent Orange 
during his service in Vietnam.  As previously noted, asthma 
is not a condition that is presumptively consequent to Agent 
Orange exposure, and there is no direct evidence of a nexus 
between Agent Orange exposure and appellant's claimed asthma.

However, under Combee, discussed above, even in the absence 
of satisfaction of the presumptions of incurrence or 
aggravation, service connection may be granted if the 
evidence establishes that there is a connection between an 
incident of service, including exposure to herbicides, and a 
current disability.  In this case, however, there is no such 
evidence regarding the claimed disorder.  The record does not 
reveal that any competent medical examiner has opined that 
the asthma is related to any incident of the appellant's 
military service.  While a private physician opined in July 
2002 that it was probable that Agent Orange was the cause or 
contributed to the appellant's present problems, the record 
does not reveal what data was used by that doctor or the 
doctor who submitted a statement in January 2003.  These 
statements were based on a history and information given by 
the appellant.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  These statements were made without the benefit of 
any review of the claims file, and thus without knowledge of 
the appellant's prior medical records; they are without 
probative value and thus not sufficient to support the claim.  
The law provides in this regard that the award of benefits 
may not be predicated on a resort to speculation or mere 
possibility.  38 C.F.R. § 3.102.

The appellant essentially contends that he has respiratory 
disease that had its onset in, or was aggravated by his 
military service.  A veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, the appellant entered service absent a notation 
of respiratory disability on his entrance examination; thus, 
he is presumed to have entered service in sound condition.  
38 U.S.C.A. § 1111, 1132; Crowe v. Brown, 7 Vet. App. 238, 
245 (1994).  See also 38 U.S.C.A. § 1132.  Because the 
presumption of soundness has attached, VA holds the burden of 
proving by clear and unmistakable evidence that both (1) the 
veteran's disease or injury pre-existed service and (2) that 
such disease or injury was not aggravated by service.  
VAOGCPREC 3-03.  

While the appellant maintains that he had asthma at the age 
of six, there is no competent medical opinion of record on 
that point.  In any case, the appellant's asthma either pre-
dated December 1968, or it did not.  If it did pre-date 
December 1968, it must be clearly shown that the pathology 
was not aggravated by service in order to rebut the 
presumption of soundness.  The evidence of record indicates 
that the appellant was free of any respiratory symptomatology 
at entrance and until March 1969, when he was treated for 
acute left lower lobe pneumonia that resolved without any 
sequelae found at the time of the separation examination.  
There is no clear and unmistakable evidence that the 
appellant's asthma pre-existed his service and the 
presumption of soundness has not been rebutted.  VAOPGCPREC 
03-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
Therefore the appellant is presumed to have been in sound 
condition at entry.

The appellant's service medical records are negative for a 
diagnosis of any chronic pulmonary or respiratory pathology.  
There is no evidence of record that the appellant had any 
respiratory condition until many years after service.  The 
absence of any evidence of the claimed disability in the 
service medical records or of persistent symptoms of the 
claimed disability between 1970 and 1989 constitutes negative 
evidence tending to disprove the assertion that the appellant 
was disabled from any disease or injury during his service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).

The Board concludes that the weight of the "negative" 
evidence, principally in the form of the appellant's 
statements and private medical evidence demonstrating that 
the claimed disorder was not evident until many years after 
service, with the report of the onset of asthma around 1989, 
exceeds that of the "positive" evidence of record, which 
basically amounts to the appellant's contentions.  The lack 
of any evidence of symptoms or clinical findings until many 
years after the appellant's 1970 separation from service is 
itself evidence which also strongly suggests that no claimed 
condition is traceable to disease or injury in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision which held that evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a preexisting condition was aggravated by 
military service.  Although Maxson is not directly on point 
in this case, as it deals with aggravation during service, it 
does indicate that the Board may consider the absence of 
evidence when engaging in a fact-finding role.  The Board 
concludes, therefore, that the evidence does not support a 
finding of any connection between the appellant's current 
asthma or reactive airway disease and his military service.

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for any reactive airway disorder, 
including asthma, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


